[Cite as State v. Baker, 2022-Ohio-1853.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. John W. Wise, P.J.
        Plaintiff-Appellee                        Hon. Patricia A. Delaney, J.
                                                  Hon. Craig R. Baldwin, J.
-vs-
                                                  Case No. CT2021-0041
TRISTANEY BAKER

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. CR2021-0262


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        June 1, 2022



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

RONALD L. WELCH                                PETER GALYARDT
PROSECUTING ATTORNEY                           ASSISTANT PUBLIC DEFENDER
TAYLOR P. BENNINGTON                           250 East Broad Street
ASSISTANT PROSECUTOR                           Suite 1400
27 North Fifth Street, P. O. Box 189           Columbus, Ohio 43215
Zanesville, Ohio 43702-0189
Muskingum County, Case No. CT2021-0041                                                 2


Wise, P. J.

      {¶1}    Defendant-Appellant Tristaney Baker appeals her conviction and sentence

entered in the Muskingum County Court of Common Pleas, following a plea of guilty.

      {¶2}    Plaintiff-Appellee is the state of Ohio.

                           STATEMENT OF THE FACTS AND CASE

      {¶3}    The relevant facts and procedural history are as follows:

      {¶4}    On April 27, 2021, officers with the Zanesville Police Department were

dispatched to 46 South Sixth Street, Apartment 2, in Zanesville, Ohio, at approximately

7:00 p.m., in reference to a woman who had been shot.

      {¶5}    The caller, Patrick Downs, stated he had just arrived back at his apartment

and found the woman dead in the apartment. Upon arrival, the officers found that the

victim had been shot multiple times. Six 9-millimeter shell casings were located at the

scene. No gun was located at that time.

      {¶6}    Detective Chris Andrews spoke with Mr. Downs, who identified the victim

as Jayla Wyatt. Downs told the police that Ms. Wyatt had recently started staying with

him, and that he believed that the person who shot her was his girlfriend, Kristin Baker.

Downs stated that earlier in the day he had talked with Kristin and she told him that she

would be over later to pick up some personal belongings. It was later determined that

Kristin’s real name was Tristaney Baker.

      {¶7}    Downs told the officers that before the incident had occurred, he was told

that Kristin was outside his apartment building. He stated he went outside about five

minutes later and he and Kristin had a conversation in his car and then she left. He told
Muskingum County, Case No. CT2021-0041                                                      3


the police that he had been gone for approximately forty-five minutes when he received

a call from Michael Seevers telling him that Jayla was dead in his apartment.

       {¶8}   Downs stated that Kristin and Jayla had verbal altercations within the past

week and were feuding. He stated that the day before, Appellant had come to his

apartment, caused a disturbance, and ended up breaking a window to the apartment

before she left. Downs told the police that Kristin was driving a blue car that is owned by

her current boyfriend, whose name he did not know.

       {¶9}   While conducting interviews in this area, Detective McElhaney spoke to a

woman that was exiting a business near the 46 South Sixth Street apartment building at

the time of the incident. She was walking in the parking area between the two buildings

to go to her vehicle. While she was attempting to cross the alley, a two-door sports car,

robin egg blue in color, drove south in the alley in the rear of 46 South Sixth Street. The

blue vehicle then backed in to the rear of the building and parked near the dumpster. The

witness observed a young, white male having short light-colored hair possibly wearing a

blue hoodie in the driver's seat. She noticed that the front bumper of the car on the driver's

side had something hanging down from it. Continuing to her car, she heard three to four,

what she believed to be, gunshots. She then began walking back to the rear of the

neighboring business. As she was crossing in front of the blue car, she observed a brown

and white pit bull come running from the rear of 46 South Sixth Street. She observed a

female exit from the same location describing the female 5-4 to 5-5 height, extremely

skinny, wearing shorts and possibly a hoodie, and having dirty blonde or light brown hair.

She stated the female went to the blue car and opened the door. At that time the witness

asked this female if the dog was hers, and the female replied no. The female got into the
Muskingum County, Case No. CT2021-0041                                                    4


vehicle and left going south in the alley. Located directly behind the 46 South Sixth Street

apartment building is a dance studio business with outside surveillance cameras.

Surveillance video showed a blue car, as described by the witness, parked in the parking

lot apartments at the dumpster. Video shows a skinny female wearing shorts and hoodie

exit the vehicle and go towards the apartment building. A short time later, she is again

observed returning quickly back to the vehicle.

       {¶10} While detectives are on scene, Denzil Wilson arrived at the apartment

building. He stated that he and Jayla were on-again-off-again boyfriend and girlfriend. He

stated he had gone to Downs’ apartment the day prior to try to get Jayla to leave, but she

would not go with him. He further stated that Patrick's ex-girlfriend is a female by the

name of Tristaney Baker, who lives in Columbus, and knew that she had been back within

the last few weeks to visit this apartment.

       {¶11} Evidence was collected at the scene, including DNA and biological

evidence, and six (6) spent 9-millimeter shell casings which were collected from the

entryway of the apartment in to the living room area. A cell phone was also located. The

screen of the phone had a photo of two small children belonging to Jayla Wyatt.

       {¶12} Detective Andrews received written consent from Patrick Downs to have a

forensic download of his cell phone, where they obtained a number for Kristin with a "K".

Upon download, the photo of the person utilizing the 614 number that was found under

"K" in Patrick Downs' phone matched the description given of the suspect and OHLEG

(Ohio Law Enforcement Gateway) photograph of Tristaney Cheylynn Baker. The address

attached to her phone and phone number was 73 Mayfield Boulevard in Columbus, Ohio.
Muskingum County, Case No. CT2021-0041                                                 5


      {¶13} Detective Andrews conducted an audio-video, recorded interview with

Denzil Wilson. Police also recovered Wilson's phone, which showed that there was a call

between Tristaney Baker and Denzil Wilson just after the incident. An exigent

circumstance order was obtained by Detective Sergeant Phil Michel for the phone number

belonging to Tristaney Baker. The order revealed the number was active in cell towers in

the area of State Route 13 near Hupp Road just after the shooting. The exigent order also

showed the current location of the phone to be at 73 Mayfield - Mayfair Boulevard,

Apartment C, in Columbus, Ohio. A complaint was then filed for Tristaney Baker for

murder.

      {¶14} Columbus Police Department went to the residence and took Tristaney

Baker into custody. Also at the residence was Devin McKnelly, Tristaney Baker's

boyfriend. No firearms were recovered at that location. Devin McKnelly was driving a blue

in color Honda car, which was located near the apartment and was taken in to evidence.

The vehicle matched the vehicle seen in the security video leaving the scene of the

shooting.

      {¶15} Detective Andrews located an address for Emily McKnelly at 7606 Hupp

Road in Thornville in Licking County. This address was near where the pings from the

exigent order were coming from just after the shooting. Devin McKnelly indicated he had

a room at that residence.

      {¶16} On April 28, 2021, Detective Andrews went to the Hupp Road, Thornville,

address and spoke to Delana Nelson. Delana Nelson advised that she was house-sitting

for Emily McKnelly and her son. Detective Andrews asked if Devin McKnelly had been to
Muskingum County, Case No. CT2021-0041                                                   6


the house. She stated that he had been to the house with Tristaney about 6 to 7 p.m. on

April 27th. Delana recalled that Devin had gone up to his room and left a short time later.

       {¶17} On April 28, 2021, the police also interviewed Kayla Craig wherein she

stated that Appellant admitted to shooting a girl about ten times. Craig described that

Appellant was jealous of the girl in reference to a drug-dealer boyfriend. Appellant told

her she shot the victim in the thigh and just kept shooting until she was out of bullets.

Appellant also said that the girl that was there had a pit bull. Craig described Appellant

as being proud of what had occurred and showing no remorse. Craig also stated that

Devin McKnelly told her that he got Appellant the gun and she believed that he got it from

his mom's house.

       {¶18} On April 28, 2021, Devin McKnelly was interviewed by detectives. He

initially denied having any knowledge of the homicide, later admitting that he obtained the

firearm for Appellant, provided her with transportation from Columbus to Thornville to get

the gun and then from Thornville to Zanesville. He stated that Appellant had said that she

wanted to shoot Wyatt, although he believed that she was joking. He stated that he took

a ride back to Thornville where he then concealed the gun in a shoebox in his brother's

closet. He then returned to Columbus with Appellant.

       {¶19} Appellant denied being involved in the shooting. Located in the vehicle that

was searched by BCI were latex gloves which appeared to have gunshot residue between

the thumb and forefinger.

       {¶20} The autopsy determined that the victim had suffered from six gunshot

wounds, several to the legs, body, and one directly to the face. This all occurred in

Muskingum County.
Muskingum County, Case No. CT2021-0041                                                    7


      {¶21} On May 13, 2021, Appellant was indicted on the following counts:

      Count 1:      Aggravated Murder (firearm specification), unclassified

                    felony, R.C. §2903.01(A); R.C. §2941.145.

      Count 2:      Aggravated Murder (firearm specification), unclassified

                    felony, R.C. §2903.01(B); R.C. §2941.145.

      Count 3:      Aggravated Burglary (firearm specification), felony of the first

                    degree, R.C. §2911.11(A)(2).

      Count 4:      Tampering with Evidence, felony of the third degree, R.C.

                    §2921.12(A)(1).

      Count 5:      Possession of Criminal Tools, felony of the fifth degree, R.C.

                    §2923.24(A).

      {¶22} On May 17, 2021, Appellant entered a plea of guilty to all counts. The trial

court ordered a pre-sentence investigation and set the matter for a sentencing hearing.

      {¶23} On June 28, 2021, a sentencing hearing was held. The trial court merged

Counts 1 and 2 for purposes of sentencing and sentenced Appellant as follows:

      Count 1:       Mandatory prison term of life in prison without the possibility

                    of parole

      Specification: Mandatory prison term of three (3) years

      Count 3:      Prison term of eleven (11) years

      Specification: Mandatory prison term of three (3) years

      Count 4:      Prison term of thirty-six (36) months

      Count 5:      Prison term of twelve (12) months
Muskingum County, Case No. CT2021-0041                                                  8


       {¶24} The court ordered the terms of incarceration to be served concurrently with

one another, the firearm specifications shall both be served mandatory consecutive to

each other and count one for an aggregate mandatory sentence of life in prison without

the possibility of parole plus six (6) years.

       {¶25} Appellant now appeals, raising the following assignments of error for review:

                                   ASSIGNMENTS OF ERROR

       {¶26} “I. TRISTANEY BAKER RECEIVED CONSTITUTIONALLY INEFFECTIVE

ASSISTANCE OF COUNSEL. FIFTH, SIXTH, AND FOURTEENTH AMENDMENTS,

UNITED STATES CONSTITUTION; ARTICLE I, SECTIONS 10 AND 16, OHIO

CONSTITUTION.

       {¶27} “II. TRISTANEY BAKER'S SENTENCE IS UNCONSTITUTIONAL. FIFTH,

SIXTH, AND FOURTEENTH AMENDMENTS, UNITED STATES CONSTITUTION;

ARTICLE I, SECTIONS 10 AND 16, OHIO CONSTITUTION.”

                                                I.

       {¶28} In her first assignment of error, Appellant argues she was denied the

effective assistance of trial counsel. We disagree.

       {¶29} A claim of ineffective assistance of counsel requires a two-prong analysis.

The first inquiry in whether counsel's performance fell below an objective standard of

reasonable representation involving a substantial violation of any of defense counsel's

essential duties to Appellant. The second prong is whether the Appellant was prejudiced

by counsel's ineffectiveness. Lockhart v. Fretwell (1993), 506 U.S. 364, 113 S.Ct. 838,

122 L.Ed.2d 180; Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052, 80

L.Ed.2d 674; State v. Bradley (1989), 42 Ohio St.3d 136, 538 N.E.2d 373.
Muskingum County, Case No. CT2021-0041                                                    9


       {¶30} In determining whether counsel's representation fell below an objective

standard of reasonableness, judicial scrutiny of counsel's performance must be highly

deferential. Bradley, 42 Ohio St.3d at 142, 538 N.E.2d 373. Because of the difficulties

inherent in determining whether effective assistance of counsel was rendered in any given

case, a strong presumption exists that counsel's conduct fell within the wide range of

reasonable, professional assistance. Id.

       {¶31} In order to warrant a reversal, Appellant must additionally show he was

prejudiced by counsel's ineffectiveness. This requires a showing that there is a

reasonable probability that but for counsel's unprofessional errors, the result of the

proceeding would have been different. Bradley, supra at syllabus paragraph three. A

reasonable probability is a probability sufficient to undermine confidence in the outcome.

       {¶32} The United States Supreme Court and the Ohio Supreme Court have held

a reviewing court “need not determine whether counsel's performance was deficient

before examining the prejudice suffered by the defendant as a result of the alleged

deficiencies.” Bradley at 143, 42 Ohio St.3d 136, 538 N.E.2d 373, quoting Strickland at

697, 466 U.S. 668, 104 S.Ct. 2052. Accordingly, we will direct our attention to the second

prong of the Strickland test.

       {¶33} Here, Appellant argues that trial counsel's failure to request a competency

evaluation constituted ineffective assistance of counsel.

       {¶34} A defendant is competent to stand trial if he has sufficient present ability to

consult with his lawyer with a reasonable degree of rational understanding and has a

rational as well as a factual understanding of the proceedings against him. State v.
Muskingum County, Case No. CT2021-0041                                                    10


Roberts, 137 Ohio St.3d 230, 2013-Ohio-4580, 998 N.E.2d 1100, ¶ 82, citing Dusky v.

United States, 362 U.S. 402, 80 S.Ct. 788, 4 L.Ed.2d 824 (1960).

       {¶35} R.C. § 2945.37(A) provides that “[a] defendant is presumed competent to

stand trial, unless it is proved by a preponderance of the evidence in a hearing under this

section that because of his present mental condition he is incapable of understanding the

nature and objective of the proceedings against him or of presently assisting his defense.”

       {¶36} R.C. §2945.37(B) entitles the defense to a pretrial competency hearing

upon request: “In a criminal action in a court of common pleas, * * * the court, prosecutor,

or defense may raise the issue of the defendant's competence to stand trial. If the issue

is raised before the trial has commenced, the court shall hold a hearing on the issue as

provided in this section.” (Emphasis added.) Defense counsel is not ineffective in failing

to request that the trial court order a competency evaluation or hold a competency hearing

when the defendant does not display sufficient indicia of incompetency to warrant a

competency hearing. State v. Lawson, 165 Ohio St.3d 445, 2021-Ohio-3566, 179 N.E.3d

1216 citing State v. Thomas, 97 Ohio St.3d 309, 2002-Ohio-6624, 779 N.E.2d 1017, ¶

41.

       {¶37} In the context of a criminal trial, a trial court's failure to hold a competency

hearing does not rise to constitutional proportions unless the record contains sufficient

indicia of incompetency. State v. Bock (1986), 28 Ohio St.3d 108, 502 N.E.2d 1016.

According to Bock, “[i]ncompetency must not be equated with mere mental or emotional

instability or even with outright insanity. A defendant may be emotionally disturbed or

even psychotic and still be capable of understanding the charges against him and of

assisting his counsel.” Id. at 110, 502 N.E.2d 1016.
Muskingum County, Case No. CT2021-0041                                                   11


       {¶38} Upon review, we find Appellant is unable to demonstrate he was prejudiced

by counsel's failure to request a competency evaluation. Accordingly, this argument fails

under the second prong of Strickland, supra, and Bradley, supra.

       {¶39} We find that the record contains insufficient indicia of incompetence to

require a competency evaluation or a competency hearing. Nothing in the presentence

investigation demonstrates Appellant's mental health issues rose to the level of

incompetence to stand trial. Rather, the record reveals that Appellant planned the victim’s

murder, she employed her boyfriend to obtain a gun for her, she waited until there were

no witnesses around and then broke into the apartment and shot the victim six times. She

had her boyfriend waiting as her getaway driver, and they took the gun and hid it out of

town before returning to Columbus. Appellant then bragged about the murder to a friend,

which included such details as the victim having a pit bull and that she just kept shooting

until she ran out of bullets.

       {¶40} Even if defense counsel had requested a competency evaluation and the

trial court had held a hearing, the alleged indicia of incompetence that counsel for

Appellant repeatedly cites would have been insufficient to overcome the legal

presumption of competence, because such does not suggest that Appellant was

incapable of understanding the nature and objective of the proceedings against her or of

assisting in her own defense.

       {¶41} Accordingly, the record does not show a reasonable likelihood that the trial

court would have found Appellant incompetent to stand trial.

       {¶42} Appellant also argues that trial counsel was ineffective for failing to support

his mitigation arguments with a psychological report or evaluation.
Muskingum County, Case No. CT2021-0041                                                     12


       {¶43} Upon review, we find that trial counsel in this matter presented extensive

mitigating evidence focused on Appellant’s dysfunctional family and upbringing, alleged abuse,

and traumatic events in her life. Further, defense counsel successfully negotiated a sentence

that did not include the death penalty.

       {¶44} Based on the foregoing, we find Appellant has not demonstrated counsel's

performance fell below a reasonable standard of representation, nor has Appellant

demonstrated had counsel moved for a competency evaluation, she would have been

found incompetent to stand trial.

       {¶45} Appellant’s first assignment of error is overruled.

                                                 II.

       {¶46} In her second assignment of error, Appellant argues that her sentence is

unconstitutional. We disagree.

       {¶47} This Court reviews felony sentences using the standard of review set forth

in R.C. §2953.08. State v. Roberts, 5th Dist. Licking No. 2020 CA 0030, 2020-Ohio-6722,

¶13, citing State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231. R.C.

§2953.08(G)(2) provides we may either increase, reduce, modify, or vacate a sentence

and remand for sentencing where we clearly and convincingly find either the record does

not support the sentencing court's findings under R.C. §2929.13(B) or (D),

§2929.14(B)(2)(e) or (C)(4), or 2§929.20(1), or the sentence is otherwise contrary to law.

Id., citing State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659.

       {¶48} When sentencing a defendant, the trial court must consider the purposes

and principles of felony sentencing set forth in R.C. §2929.11 and the seriousness and

recidivism factors in R.C. §2929.12. State v. Hodges, 8th Dist. Cuyahoga No. 99511,

2013-Ohio-5025, ¶ 7.
Muskingum County, Case No. CT2021-0041                                                     13


       {¶49} “The overriding purposes of felony sentencing are to protect the public from

future crime by the offender and others, to punish the offender, and to promote the

effective rehabilitation of the offender using the minimum sanctions that the court

determines accomplish those purposes without imposing an unnecessary burden on state

or local government resources.” R.C. §2929.11(A). To achieve these purposes, the

sentencing court shall consider the need for incapacitating the offender, deterring the

offender and others from future crime, rehabilitating the offender, and making restitution

to the victim of the offense, the public, or both. Id. Further, the sentence imposed shall be

“commensurate with and not demeaning to the seriousness of the offender's conduct and

its impact on the victim, and consistent with sentences imposed for similar crimes by

similar offenders.” R.C. §2929.11(B).

       {¶50} R.C. §2929.12 lists general factors which must be considered by the trial

court in determining the sentence to be imposed for a felony, and gives detailed criteria

which do not control the court's discretion, but which must be considered for or against

severity or leniency in a particular case. The trial court retains discretion to determine the

most effective way to comply with the purpose and principles of sentencing as set forth in

R.C. §2929.11 and R.C. §2929.12.

       {¶51} Nothing in R.C. §2953.08(G)(2) permits this Court to independently weigh

the evidence in the record and substitute our own judgment for that of the trial court to

determine a sentence which best reflects compliance with R.C. §2929.11 and R.C.

§2929.12. State v. Jones, 169 N.E.3d 649, 2020-Ohio-6729, ¶ 42. Instead, we may only

determine if a sentence is contrary to law. State v. Pettorini, 5th Dist. Licking No. 2020

CA 00057, 2021-Ohio-1512, ¶ 15
Muskingum County, Case No. CT2021-0041                                                    14


       {¶52} A sentence is not clearly and convincingly contrary to law where the trial

court “considers the principles and purposes of R.C. §2929.11, as well as the factors

listed in R.C. §2929.12, properly imposes post release control, and sentences the

defendant within the permissible statutory range.” Id. at ¶¶ 14-16, quoting State v. Dinka,

12th Dist. Warren Nos. CA2019-03-022 & CA2019-03-026, 2019-Ohio-4209, ¶ 36.

       {¶53} In this case, the Sentencing Entry states the Court considered the record,

all statements, any victim impact statement, the plea recommendation in this matter, as

well as the principles and purposes of sentencing under Ohio Revised Code §2929.11

and its balance of seriousness and recidivism factors under Ohio Revised Code

§2929.12.

       {¶54} The court noted that Appellant had previously been found guilty of two (2)

unclassified felonies, one (1) felony of the first degree, one (1) felony of the third degree

and one (1) felony of the fifth degree.

       {¶55} The court also made Judicial Findings that the Appellant had a warrant for

her arrest for a crime of violence when she committed this murder, that she assaulted

another inmate while in the jail, and that she shows no remorse.

       {¶56} During sentencing, the trial court addressed the pre-sentence investigation:

              THE COURT: I would like to note a few things that were noted in the

       presentence investigation. One, at the time of committing this offense there

       was a warrant for your arrest out of Licking County for assaulting the co-

       defendant and then the nurses at the hospital and then the correction

       officers and the officers who came to arrest you. You've been put in

       lockdown in the jail at least two different occasions that I'm aware of. And
Muskingum County, Case No. CT2021-0041                                                        15


       you were still in lockdown when you were going through the -- when you

       committed your last -- you were in a lockdown cell when you assaulted

       another defendant, and your comment was: The bitch deserved it. She's

       been making me mad all day. I don't care. I'm in here for murder. I'll kill

       another bitch. She was taken to the hospital and had stitches in her head.

              That does not show remorse, it doesn't show that you're sorry, and it

       does show why society needs to be protected from you.

              You were taken away from your mother at age 11 because you

       committed domestic violence. You were charged with it. There aren't too

       many 11-year-olds going around committing domestic violence on their

       mothers. I see people through here all the time who have had as bad an

       experience as you've had in the foster care system. Some of them commit

       crimes. Some of them become very good people because they were victims

       of crimes. You have gone the other way and you took this girl's life. And

       during the plea, you wanted to make sure your attorney corrected the record

       so everybody in the room knew that you had told Pat Downs the day before

       you were going to go kill her if she was still there. That's not the attitude of

       somebody who's just mad and angry. That's just a bad attitude.

       {¶57} (Sent. T. at 17-18).

       {¶58} The trial court then imposed a sentence within the statutory range for the

offenses. The court further found, "Your attitude before, during, and after this warrants

that. You show no respect for human beings, let alone their lives. And with an attitude like

that and a history like that, that's the only appropriate sentence that I find." Id. at 19.
Muskingum County, Case No. CT2021-0041                                             16


      {¶59} Based on the foregoing, we find the sentences imposed are not clearly and

convincingly contrary to law in the instant case, and thus we do not have authority to

disturb the sentence on appeal.

      {¶60} Appellant’s second assignment of error is overruled.

      {¶61} The judgment of the Court of Common Pleas, Muskingum County, Ohio, is

affirmed.


By: Wise, P. J.

Delaney, J., and

Baldwin, J., concur.



JWW/kw 0525